 Case 14-44392        Doc 407  Filed 04/30/19 Entered 05/01/19 10:53:43            Desc Main
                                Document       Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                     )              BK No.:      14-44392
Riaz A. Gondal;                            )
Shagufta S. Gondal;                        )              Chapter: 7
                                           )
                                                          Honorable Jack Schmetterer
                                           )
                                           )
              Debtor(s)                    )
            ORDER GRANTING RELIEF FROM THE AUTOMATIC STAY AND
                      COMPEL TRUSTEE ABANDONMENT

        On the motion of THE BANK OF NEW YORK MELLON FKA THE BANK OF NEW YORK
AS SUCCESSOR INDENTURE TRUSTEE TO JPMORGAN CHASE BANK, N.A., AS
INDENTURE TRUSTEE FOR THE CWABS REVOLVING HOME EQUITY LOAN ASSET
BACKED NOTES, SERIES 2004-B, a secured creditor herein, the Court having jurisdiction over the
subject matter and due notice having been given;

   IT IS HEREBY ORDERED that the automatic stay in this case is modified as to the interest of THE
BANK OF NEW YORK MELLON FKA THE BANK OF NEW YORK AS SUCCESSOR
INDENTURE TRUSTEE TO JPMORGAN CHASE BANK, N.A., AS INDENTURE TRUSTEE FOR
THE CWABS REVOLVING HOME EQUITY LOAN ASSET BACKED NOTES, SERIES 2004-B, its
successors, and/or assigns in the property commonly known as 254 Thornhurst, Bolingbrook, IL 60440.

   IT IS FURTHER ORDERED THAT Rule 4001(a)(3) is not applicable and the effect of this order is
not stayed.
 No further payments are to be disbursed to said creditor on its Proof of Claim.

                                                       Enter:


                                                                Honorable Jack B. Schmetterer
Dated: April 30, 2019                                           United States Bankruptcy Judge

 Prepared by:
 Anselmo Lindberg & Associates, LLC
 1771 W. Diehl Rd., Ste. 120
 Naperville, IL 60563-4947
 630-453-6960 | 866-402-8661 | 630-428-4620 (fax)
 bankruptcy@AnselmoLindberg.com
 B15060017
 This law firm is deemed to be a debt collector.
